106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas E. BALLARD, Claimant-Appellant,v.TAMOJIRA, INCORPORATED, Debtor-Appellee,andCOUNTY OF CHESTERFIELD, VIRGINIA, Creditor-Appellee,andUNITED STATES TRUSTEE, Party in Interest-Appellee.
No. 96-1745.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 29, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-95-145-3, BK-94-34438-T)
Douglas Early Ballard, Virginia Beach, Virginia, for Appellant.
Gregg R. Nivala, OFFICE OF THE UNITED STATES TRUSTEE, Richmond, Virginia, for Appellees.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Douglas Ballard appeals from the district court's order dismissing his appeal of the bankruptcy court's final decision because he failed to note his appeal within the ten-day period prescribed by Fed.  R. Bankr.P. 8002.


2
Rule 8002 is jurisdictional and requires that a notice of appeal be filed within ten days of the entry of the order from which the appeal is taken.  Jacobson v. Nielsen, 932 F.2d 1272 (8th Cir.1991);  In re Abdallah, 778 F.2d 75, 77 (1st Cir.1985).  The ten-day period includes weekends and holidays.  See Fed.  R. Bankr.P. 9006 (providing that intervening Saturdays, Sundays, and legal holidays are excluded if the time period is less than eight days).  Here, the bankruptcy court entered its final order on December 26, 1995, and Ballard filed his notice of appeal on January 10, 1995.  Under Rule 8002, Ballard's notice of appeal should have been filed by January 5, 1996.


3
Therefore, the district court properly dismissed his appeal and we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED